Title: To James Madison from Dennis A. Smith, 21 February 1825
From: Smith, Dennis A.
To: Madison, James


        
          Sir,
          Baltimore Feby 21st. 1825
        
        During the late war and particularly after the burning of Washington I had the honor of being known to you, as one of the principal Loan Contractors, and you will probably recollect that I offered, as others did, to take a large amount of the Six Million Loan but a few days prior to the conflagration. That disaster prevented a timely acceptance of these offers, and all who made them, except myself, declined to confirm them. I repaired

to Washington and at the solicitation of Mr Campbell the then Secretary of the Treasury I undertook to bind myself, upon my own responsibility, to furnish the Government with Eighteen Hundred Thousand Dollars, as will appear by the enclosed letter from the Treasury Department; and altho it was a period of great national gloom, and one in which many of the friends as well as the Enemies of the Adminstration refused to Loan means to continue the War, I succeeded in making my payments without indulgence from the Treasury. I advised Mr Campbell to decline receiving that portion of the Loan which I was then willing to obligate myself to furnish, because its acceptance subjected the Treasury to an allowance of Eight pr Ct on a subsequent Loan negotiated by Jacob Barker, but Mr Campbell informed me that the necessities of the Govt. were such that you had directed him to accept of my offer and to say that if I should suffer materially by it you would recommend my case to Congress for relief, and He was pleased to say that you considered my exertions at that time as influenced by patriotic motives. It so happened that the news of Peace arrived but a few days prior to the paymt. of my last instalment on the Loan, which prevented me from being ruined. That happy event gave an immediate value to the public securities and I realized a large profit by the Contract: my transactions after the Peace in commerce, and in other pursuits, were very extensive, and the change which took place in 1815 & 17 in the value of every description of property, so redused my Estate that I have been laboring for some years to extricate myself from embarrassments, and having finally succeeded am now about to commence business again. I am sensible that it is a waste of your time to call your attention to my uninteresting affairs and that your retirement ought not to be intruded upon by your fellow Citizens, but Knowing the sincerity of my intentions in the performance of the arduous services which I rendered during your wise Virtuous and dignified administration I feel confident that you will excuse me for being thus particular in detailing the facts of the case as a preliminary to a request which I reluctantly take the liberty to make of you, and which is to solicit the expression of a favorable opinion by you in regard to my exertions at the memorable period of our national embarrassment. It may be proper here to remark that my Loans during the war exceeded five Millions of Dollars & that between the burning of Washington and the promulgation of the peace no other Name than mine can be found on the Loan Books of the Treasury, except for trifling sums not exceeding a few thousand dollars. I have two motives in asking this distinguished favor of you, the first is that it will be a document which I shall feel much pleasure in handing down to my sons as an evidence that I was not amongst those, of the Political party to which I belonged, that opposed the administration in conducting the War to an honorable close; And the second is that it may be of service to me in Mexico: I was in that Country two years

since, and Mr Poinsett being there at the same time mentiond my agency in such transactions in the UStates which induced the late Emperor with the consent of Congress to give me authority to borrow in Europe sixteen Millions of Dollars, but the affairs of that Country being at that period quite unsettled I determined not to undertake the negotiation.
        Being now about to proceed to Mexico to recover a large claim, for Mina’s expedition, which sailed from Baltimore in 1816, and which the Congress of Mexico recently admitted, it is possible that I may be engaged in their fiscal operations and it would serve me as a valuable passport to be in possession of your evidence of my having been useful in my own Country in that particular department. That you may enjoy, in your peaceful retirement, long life and perfect health and happiness is the sincere wish of your devoted friend & fellow Citizen
        
          D A Smith
        
      